Citation Nr: 0027966	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-52 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for a liver disability 
secondary to Agent Orange exposure.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied entitlement to service 
connection for malaria and determined that a claim of 
entitlement to service connection for a liver condition was 
not well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for service connection for a liver 
disability secondary to Agent Orange exposure.

The veteran testified before the undersigned member of the 
Board in May 2000.  During the hearing, the veteran waived 
his right to prior RO consideration of newly submitted 
medical evidence.  See 38 C.F.R. § 20.1304(c).  The veteran 
also raised a new claim of service connection for diabetes 
mellitus.  See transcript, page 6.  This is referred to the 
RO for appropriate action.  


FINDING OF FACT

The veteran has not supplied competent medical evidence that 
tends to associate a liver disorder with exposure to Agent 
Orange or other herbicide.


CONCLUSION OF LAW

The claim of entitlement to service connection for a liver 
disability secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) West (1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

With respect to veterans who have served in Vietnam, 
regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era if, 
and only if, certain diseases become manifested to a degree 
of 10 percent or more within specified time limits.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(6) (1999); McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  The specified diseases are: chloracne 
and other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and certain soft 
tissue sarcomas.  38 C.F.R. § 3.309(e) (1999).

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The veteran's service medical records (SMRs) indicate that he 
served in Vietnam during active service.  The SMRs do not 
reflect any liver disorder nor do they mention exposure to 
mustard gas.  Other service department records do not reflect 
any exposure to vesicant agents, such as mustard gas.  

Post service private medical records reflect two pertinent 
facts.  One is that a diagnosis of fatty metamorphosis with 
focal necrosis affecting the liver was given in September 
1994.  This report notes that there was no granuloma or 
specific changes suggesting the origin of the process.  The 
other pertinent private medical report notes that in July 
2000, Dr. Carlos Orellana opined that in August 1994, a liver 
biopsy showed the results of toxic hepatitis compatible with 
poisoning from yellow phosphorous.  The doctor opined that, 
"there is a high probability that the cause of this patient's 
liver damage was due to mustard gas."  

The veteran has reported that he believes that his liver 
disorder was caused by exposure to herbicides, specifically 
Agent Orange.  He testified before the undersigned member of 
the Board in May 2000 that he had complained to his doctor 
concerning his high fevers, which prompted his doctor to ask 
him whether he had ever been exposed to damaging chemicals, 
including Agent Orange.  The veteran testified that it was 
after that conversation that he applied to VA for service 
connection for the liver disorder.  

In reviewing the above evidence, the Board notes that the 
veteran served in Vietnam during the Vietnam era, and as 
such, service connection would be warranted for a disease for 
which presumptive service connection has been established 
under 38 C.F.R. § 3.309(e) due to exposure to herbicide 
agents.  However, in this case, the liver disorder is not 
listed there.  Therefore, presumptive service connection is 
not warranted.

The Board also notes that there is a medical diagnosis of a 
current disability, a liver disorder first shown many years 
after active service.  The claim is not well grounded because 
the veteran has not submitted any medical evidence tending to 
relate the liver disorder to exposure to herbicides or 
otherwise to active service.  He has not alleged continuity 
of symptomatology since active service.  Moreover, the 
veteran's private physician has determined that the liver 
condition is likely to exposure to yellow phosphorous or 
mustard gas; the veteran has not claimed any exposure to 
these chemicals during active service.

Although the veteran has attempted to supply a medical link 
between his liver disorder and exposure to Agent Orange, as a 
layperson without proper medical training and expertise, he 
is not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, the veteran's allegations cannot be used 
as evidence of a medical diagnosis. 

In the absence of competent evidence of a link between the 
liver disorder and active service to support the claim, the 
claim must be denied as not well grounded.  As such, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


ORDER

The claim of entitlement to service connection for a liver 
disorder due to exposure to Agent Orange is denied as not 
well grounded.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

